       3:20-cv-03153-SEM-TSH # 1            Page 1 of 8                                              E-FILED
                                                                         Friday, 19 June, 2020 09:05:23 AM
                                                                              Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                SPRINGFIELD DIVISION

CENTRAL ILLINOIS CARPENTERS
HEALTH AND WELFARE TRUST FUND,
By and Through Its Board of Trustees, and

CARPENTERS PENSION FUND OF
ILLINOIS, By and Through Its Board of
Trustees,

       Plaintiffs,                                      Cause No. 3:20-cv-03153

v.

COOLING COMPONENTS, INC.,

       Defendant.

                                         COMPLAINT

       COME NOW Plaintiffs, CENTRAL ILLINOIS CARPENTERS HEALTH AND

WELFARE TRUST FUND; and CARPENTERS PENSION FUND OF ILLINOIS, by

undersigned Counsel, and state as follows for their Complaint against Defendant, COOLING

COMPONENTS, INC.:

                                              Parties

       1.      Plaintiff Central Illinois Carpenters Health and Welfare Fund (hereinafter “Welfare

Fund”) is an “employee welfare benefit plan” within the meaning of section 3(1) of the Employee

Retirement Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. § 1002(1). Welfare

Fund’s Board of Trustees are fiduciaries within the meaning of section 3(21)(A) of ERISA, 29

U.S.C. § 1002(21)(A), and are authorized to maintain this cause of action pursuant to Section

502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3).

       2.      Welfare Fund is administered at Lincoln, Logan County, Illinois.
        3:20-cv-03153-SEM-TSH # 1             Page 2 of 8



       3.      Welfare Fund is the designated collection agent for contributions to certain unions,

dues, dues check-off and other collectively bargained funds within the territorial jurisdiction of the

Chicago Regional Council of Carpenters, Southern Region (“Regional Council”).

       4.      Plaintiff Carpenters Pension Fund of Illinois (hereinafter “Pension Fund”) is an

“employee pension benefit plan” within the meaning of section 3(2)(A) of ERISA, 29 U.S.C. §

1002(2)(A). Pension Fund is a “defined benefit plan” within the meaning of § 3(35) of ERISA, 29

U.S.C. § 1002(35). Pension Fund’s Board of Trustees are fiduciaries within the meaning of Section

3(21)(A) of ERISA, 29 U.S.C. §§ 1002(21)(A), and are authorized to maintain this cause of action

pursuant to Section 502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3).

       5.      Pension is administered at Geneva, Kane County, Illinois.

       6.      Together, Welfare Fund and Pension Fund shall be referred to as “Plaintiff Funds.”

       7.      Defendant COOLING COMPONENTS, INC. (“Cooling Components”) is a

Missouri general business corporation in good standing, maintaining its principal place of business

in, or around St. Louis, Missouri.

       8.      Cooling Components is, was and at all relevant times has been, an “employer” in

an “industry affecting commerce” within the meaning of Sections 3(5), (11) and (12) of ERISA,

29 U.S.C. §§ 1002(5), (11) and (12), and is an “employer” in an industry “affecting commerce”

within the meaning of §§ 2(2), (6) and (7) of the Labor-Management Relations Act of 1947

(“LMRA”), as amended, 29 U.S.C. §§ 152(2), (6) and (7).

                                     Jurisdiction and Venue

       9.      This Court has jurisdiction over Plaintiffs’ claims by virtue of Sections 502(a)(3)

and 515 of ERISA, 29 U.S.C. § 1132(a)(3) and 1145, and pursuant to § 301(a) and (c) of the

LMRA, 29 U.S.C. § 185(a) and (c).



                                                  2
        3:20-cv-03153-SEM-TSH # 1             Page 3 of 8



        10.     This Court has personal jurisdiction over Defendant pursuant to ERISA § 502(e),

29 U.S.C. § 1132(e), and § 301(c) of the LMRA, 29 U.S.C. § 185(c).

        11.     Venue is proper in this Court pursuant to ERISA Section 502(e)(2), 29 U.S.C. §

1132(e)(2), and § 301(a) of the LMRA, 29 U.S.C. § 185(a). Venue is also proper pursuant to the

general venue statute, 28 U.S.C. § 1391(b).

                                              COUNT I

                                    (AUDIT LIABILITY DUE)

   (CENTRAL ILLINOIS CARPENTERS HEALTH AND WELFARE TRUST FUND)

        COMES NOW Plaintiff Central Illinois Carpenters Health and Welfare Trust Fund, and

states as follows for Count I of its Complaint against Defendant Cooling Components, Inc.:

        12.     Welfare Fund restates and reincorporates paragraphs 1 through 11 of its Complaint

as if fully set forth herein.

        13.     At all times relevant to this Complaint, Defendant has been signatory to one (1) or

more Collective Bargaining Agreement(s) (“Agreement(s)”) applicable within the territorial

jurisdiction of Regional Council.

        14.     Cooling Components employs and/or has employed individuals pursuant to said

Agreement(s) to perform on-site construction work within the territorial jurisdiction of the

Regional Council falling within the craft jurisdiction of the United Brotherhood of Carpenters and

Joiners of America (“UBCJA”).

        15.     As a consequence of employing these individuals, Cooling Components is required

to pay pension and/or health and welfare contributions, as well as dues, dues check-off and other

contractually-required contributions, at the hourly rates and in the amounts negotiated by Regional

Council in the applicable Regional Council collective bargaining agreement(s).



                                                 3
         3:20-cv-03153-SEM-TSH # 1              Page 4 of 8



         16.    Pursuant to § 515 of ERISA, 29 U.S.C. § 1145, Cooling Components is required to

make contributions to Welfare Fund in accordance with the terms and conditions of the CBA’s

and/or the terms of the plans establishing Welfare Fund.

         17.    Pursuant to ERISA and the policies adopted by Welfare Fund’s Trustees, in the

event Cooling Components does not timely report and pay contributions, Cooling Components is

liable for Liquidated Damages and interest.

         18.    During 2019, Welfare Fund audited Cooling Components. A true, accurate and

correct copy of the audit is attached hereto as Exhibit A.

         19.    The audit, Exhibit A, resulted in a finding of $1,818.56 due to Welfare Fund and

those funds on behalf of which Welfare Fund acts as collection agent (“Delinquency”).

         20.    The work giving rise to the Delinquency was performed by employees of Defendant

within the territorial jurisdiction of this Court.

         21.    Pursuant to ERISA and the policies adopted by Welfare Fund’s Trustees, because

of the Delinquency, Cooling Components is liable for Liquidated Damages in the amount of

$363.71. See, Exhibit A.

         22.    As a result of the Delinquency, Cooling Components is liable for interest in the

amount of $594.26. See, Exhibit A.

         23.    Pursuant to ERISA, Welfare Fund is entitled to costs of the audit in the amount of

$1,431.45. See, Exhibits A and C.

         24.    Pursuant to ERISA, Welfare Fund is entitled to an award of its attorneys’ fees and

costs.

         25.    Demand was made upon Cooling Components for payment of the foregoing

amounts, Exhibit C.



                                                     4
        3:20-cv-03153-SEM-TSH # 1                Page 5 of 8



       26.       Cooling Components paid $683.70, leaving $1,134.86 of the Delinquency

remaining due.

       27.       Despite demand, Cooling Components has failed and refused to pay the remaining

Delinquency, Liquidated Damages, interest, audit costs, or attorneys’ fees and costs, all of which

Welfare Fund is entitled to under the Plan, or the common law of ERISA.

       28.       As a result of the actions complained of herein, Welfare Fund has been harmed.

       WHEREFORE, Plaintiff Central Illinois Carpenters Health and Welfare Trust Fund

respectfully prays that the Court:

                 (a)    Enter Judgment for Welfare Fund and against Defendant Cooling

                        Components, Inc.;

                 (b)    Enter an Order awarding Welfare Fund $1,134.86 in delinquent fringe

                        benefit contributions;

                 (c)    Enter an Order awarding Welfare Fund Liquidated Damages in the amount

                        of $363.71;

                 (d)    Enter an Order awarding Welfare Fund interest in the amount of $594.26;

                 (e)    Enter an Order awarding Welfare Fund audit costs in the amount of

                        $1,431.45;

                 (f)    Enter an Order awarding Welfare Fund its attorneys’ fees and costs in an

                        amount to be proven at trial; and

                 (g)    Enter Orders for such further relief as the Court deems proper in the

                        premises.




                                                    5
         3:20-cv-03153-SEM-TSH # 1              Page 6 of 8



                                              COUNT II

                                    (AUDIT LIABILITY DUE)

                       (CARPENTERS PENSION FUND OF ILLINOIS)

         COMES NOW Plaintiff, Carpenters Pension Fund of Illinois, and states as follows for

Count I of its Complaint against Defendant Cooling Components, Inc.:

         29.    Pension Fund restates and reincorporates paragraphs 1 through 11 and 12 through

27 of Count I of its Complaint as if fully set forth herein.

         30.    During 2019, Pension Fund audited Cooling Components. A true, accurate and

correct copy of the audit is attached hereto as Exhibit B.

         31.    The audit, Exhibit B, resulted in a finding of $871.50 due to Pension Fund

(“Delinquency”).

         32.    The work giving rise to the Delinquency was performed by employees of Defendant

within the territorial jurisdiction of this Court.

         33.    Pursuant to ERISA and the policies adopted by Pension Fund’s Trustees, because

of the Delinquency, Cooling Components is liable for interest in the amount of $133.28. See,

Exhibit B.

         34.    Pursuant to ERISA and the policies adopted by Welfare Fund’s Trustees, because

of the Delinquency, Cooling Components is liable for Liquidated Damages in the amount of

$174.30.

         35.    Pursuant to ERISA, Pension Fund is entitled to costs of the audit in the amount of

$1,431.45. See, Exhibit D.

         36.    Pursuant to ERISA, Pension Fund is entitled to an award of its attorneys’ fees and

costs.



                                                     6
         3:20-cv-03153-SEM-TSH # 1          Page 7 of 8



         37.   Demand was made upon Cooling Components for payment of the foregoing

amounts, Exhibit C.

         38.   Cooling Components paid $316.30, leaving $555.20 of the Delinquency remaining

due.

         39.   Despite demand, Cooling Components has failed and refused to pay the remaining

Delinquency, Liquidated Damages, interest, audit costs, or attorneys’ fees and costs, all of which

Pension Fund is entitled to under the Plan, or the common law of ERISA.

         40.   As a result of the actions complained of herein, Pension Fund has been harmed.

         WHEREFORE, Plaintiff Carpenters Pension Fund of Illinois respectfully prays that the

Court:

               (a)    Enter Judgment for Pension Fund and against Defendant Cooling

                      Components, Inc.;

               (b)    Enter an Order awarding Pension Fund $555.20 in delinquent fringe benefit

                      contributions;

               (c)    Enter an Order awarding Pension Fund interest in the amount of $133.28;

               (d)    Enter an Order awarding Pension Fund Liquidated Damages in the amount

                      of $174.30;

               (e)    Enter an Order awarding Pension Fund audit costs in the amount of

                      $1,431.45;

               (f)    Enter an Order awarding Pension Fund its attorneys’ fees and costs in an

                      amount to be proven at trial; and

               (g)    Enter Orders for such further relief as the Court deems proper in the

                      premises.



                                                7
3:20-cv-03153-SEM-TSH # 1   Page 8 of 8




                                   Respectfully Submitted,

                                   CAVANAGH & O’HARA LLP


                                    /s/ James R. Kimmey
                                   JAMES R. KIMMEY, No. 6314932
                                   101 W. Vandalia St., Suite 245
                                   Edwardsville, IL 62025
                                   (618) 692-5250 (tel.)
                                   (618) 692-5254 (fax)
                                   jaykimmey@cavanagh-ohara.com

                                   Attorneys for Plaintiffs




                               8
